Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 1 of 55
       Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 2 of 55




       CERTIFICATE AS TO PARTIES, RULINGS, AND RELATED CASES

       1. _:                  The parties appearing in the proceeding below and in this

Court are listed in the opening brief of appellants The Fund for Animals, Inc., et al.

Michael Dombeck is the present Chief of the United States Forest Service, and should be

substituted for Jack Ward Thomas in the caption of the case pursuant to Fed. R. App. P.

43(c)(1).

       2. Rulin_ Under Review: The opinion of the district court (Honorable Thomas

Penfield Jackson) granting summary judgment against appellants is published at 932 F.

Supp. 368 (D.D.C. 1996), and reproduced in the Joint Appendix ("JA") at 134-39. The

final decision challenged by appellants---a final policy adopted as a change to the Forest

Service Manual--is published at 60 Fed. Reg. 14720 (1995), and reproduced at JA 561-

64 (A.R. Doe. 165).

        3. Related Cases: Counsel is unaware of any related cases.




                                    _EI_I_RLFYC. DOBBINS
                                    Attorney, Appellate Section
                                    Environment & Natural Resources Div.
                                    Department of Justice
                                    P.O. Box 23795, L'Enfant Station
                                    Washington, D.C. 20026
                                    Phone: (202) 514-4358
         Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 3 of 55

                                 TABLE OF CONTENTS

Table of Contents ........................................................                     i
Table of Authorities ......................................................                   ii
Glossary ...............................................................                      v
Statement of Jurisdiction ..................................................                   1
Issues Presented .........................................................                     1
Statement of the Case .....................................................                    1
Statement of Facts .......................................................                    3
       A. Statutory Backgrotmd ............................................                   3
       B. The Forest Service and the States ...................................               5
       C. The National Environmental Policy Act ..............................                6
       D. Bear Baiting and the National Forests ................................              7
       E. Bear Baiting in the Wyoming National Forests .......................               10
       F. The Present Litigation ...........................................                 16
Summary of Argument ...................................................                      17
Argument ......................................................                 .    .. .... 20
       I. NEPA Analysis Was Not Required Where, as Here, The Forest Service
               Merely Reafftrmed The Traditional, Congressionally-mandated Policy
               Leaving Regulation of Hunting Practices to The States ..............          20
               A. NEPA and State Management of Hunting Practices ..............              20
                B. The Policy is not a "Major Federal Action," and the Case Law Supports
                           That Conclusion ........................................          23
               C. The Fund Has Demonstrated No Reason For Treating This Policy As a
                           Major Federal Action ....................................         28
       II. IfNEPA Analysis Was Necessary, The Environmental Assessment
               Conducted by The Forest Service Was Adequate ...................              32
       III. The Forest Service Complied With The ESA ........................                41
               A. The ESA and the Consultation Process ........................              41
               B. The Consultation in this Case ................................             43
                C. The Fund's Objections to the Consultation Process Are Meritless...        45
Conclusion .............................................................                     48
Addendum

Certificate of Service & Certificate of Word Count




                                             -i-
           Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 4 of 55



                                   TABLE OF AUTHORITIES

CASES

                     442 U.S. 347 (1979) ...................................                              7
Baltimore Gas & Electric Co. v. Natural Resources
       _,_,                     462 U.S. 87 (1983) .............................                          34
]_                 117 S. Ct. 1154 (1997) ...................................                             42
Boswell Memorial Hospital v. Heckler, 749 F.2d 788 (D.C. Cir. 1984) ... ;. .......                        38
                9 793 F • 2d 129 (6th Cir • 1989)    ********************************                     27
Cal-Almond. Inc. v. Department of A_m-ieuiture,67 F.3d 874 (9th Cir. 1995) ........                       38
(_alvertCliffs Coord'matingCommittee. Inc. v.
       Atomic Energy Commission, 449 F.2d I I09 (1971) .............                       ..........      6
Coalitipn on Sensible Transportation. Inc. v. Dole, 826 F.2d 60 (D.C. Cir. 1987) .... 34
Committee for Automobile Responsibility_v. Solomon,
       603 F.2d 992 (D.C. Cir. 1979) .......................................                              36
 *Cross-Sound Ferry_Services. Inc. v. ICC. 873 F.2d 395 (D.C. Cir. 1989),
       after remand, 934 F.2d 327 (D.C. Cir. 1991) ........................                           28, 29
Crow Tribe of Indians v. Repsis. 73 F.3d 982 (10th Cir. 1995) ..................                          22
Davidson v. Prudential Insurance Co.. 953 F.2d 1093 (8thCir. 1992) ............                           39
 *Defenders of Wildlife v. Andrus. 627 F.2d 1238 (D.C. Cir. 1980) .........                       22, 24, 30
Environmental Defense Fund v. Massey, 986 F.2d 528 (D.C. Cir. 1993) ...........                            6
Florida Audubon Society. v. Bentsen. 94 F.3d 658 (D.C. Cir. 1996) ..............                          33
Fund for Animals v. Babbitt, 89 F.3d 128 (2d Cir. 1996) ......................                            29
Fund for Animals v. Thomas, 932 F. Supp. 368 (D.D.C. 1996) ...........                          2, 3, 17, 32
                      161 U.S. 519 (1896) ..................................                              21
 Goosv. ICC, 911 F.2d 1283 (8th Cir. 1990) ......                 ."......................            26, 29
1:_                    441 U.S. 322 (1979) ...............................                             6, 21
James Madison Ltd. v. Ludwim 82 F.3d 1085 (D.C. Cir. 1996) .................                              45
Molokaj Homesteaders Cooperative Association v. Morton.
       506 F.2d 572 (9th Cir. 1974) ........................................                              27
National Audubon Society_v. Hester. 801 F.2d 405 (D.C. Cir. 1986) ...........                         34, 42
N_tural Resource Defense Council v. Herrint,ton,
       768 F.2d 1355 (D.C. Cir. 1985) ....................................                             7, 33
Natural Resources Defense Council. Inc. v. Berklund,
       609 F.2d 553 (D.C. Cir. 1979) .......................................                              26
Noah Slope Borouda v. Andrus. 642 F.2d 589 (D.C. Cir. 1980) ..................                            41

*Authorities upon which this brief principally relies are marked with an asterisk.

                                                   - ii -
           Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 5 of 55
Sabine River Authority_v. U.S. Department of Interior.
        951 F.2d 669 (5th Cir. 1992) . .......................................                    37
_¢gaff,_LX_gt_fl_fl_, 65 F.3d 1502 (9th Cir. 1995) ...........................                    26
_,                      857 F.2d 1307 (9th Cir. 1988) ..........................                  27
Southwest Center for Biolo#cal Diversity. v. Forest Service.
        100 F.3d 1443 (9th Cir. 1996) .......................................                      44
*State of Alaska v. Andrus. 591 F.2d 537 (9th Cir. 1980) ...........               24, 25, 26, 27, 29


FEDERAL      STATUTES       _ REGULATIONS


28 U.S.C. 2401 ........................................................                           45
26 Stat. I095, 1103 (1892) ................................................                        3
Administrative Procedure Act (APA)
       5 U.S.C. 702-06 ................................................                        2, 33
Alaska National Interest Lands Conservation Act
        16 U.S.C. 3111-16 ..............................................                       4,21
Endangered Species Act
        16 U.S.C. 1532, et seq ...............................................                     2
        16 U.S.C. 1535(0 ..................................................                        4
        16 U.S.C. 1536(a)(2) ..............................................                       41
        16 U.S.C. 1540(g) ................................................                        42
Federal Land Policy and Management Act
       43 U.S.C. 1732(b) ..................................................                        4
Multiple Use and Sustained Yield Act of 1960
        16 U.S.C. 528 .....................................................                        4
National Environmental Policy Act
       43 U.S.C. 4332(2)(C) ..........................................                       passim
National Forest Management Act of 1976
        16 U.S.C. 1604(e)(1) ...............................................                       4
Organic Administration Act of 1897
        30 Stat. 32 (1897) ..............................................                     1, 3, 4
Sikes Act of 1974
        16 U.S.C. 670k(g) .................................................                        4
Wild and Scenic Rivers Act
        16 U.S.C. 1284(a) .................................................                        4
Wilderness Act of 1964
        16 U.S.C. 1133(d)(7) ...............................................                       4



                                                         - iii -
          Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 6 of 55



36C.F.R. 251.50 ...........................                              ...................        ,...      5,10,11
36 C.F.R. 261.8 ........................................................                                            31
36 C.F.R. 261.11 .......................................................                                            11
Regulations Governing NEPA Process, 40 C.F.R. pt. 1500
       40 C.F.R. 1501.3(b) ...............................................                                      32
       40 C.F.R. 1501.4 ...............................................                                       7,33
       40 C.F.R. 1508.9 .................................................                                       36
       40 C.F.R. 1508.18 ................................................                                       30
Regulations Governing ESA Process, 50 C.F.R. pt. 402 ........................                                   41
       50 C.F.R. 402.12 ..............................................                                      41, 42
       50 C.F.R. 402.13 ........................................                                    20, 42, 44, 45
       50 C.F.R. 402.14 ........................................                                    20, 41, 45, 46

57 Fed.   Reg.   57417    (1992)     ...............................................                              12
59 Fed.   Reg.   11765    (1994)     ...............................................                              13
59 Fed.   Reg.   17758    (1994)     ............................................                             14, 31
60 Fed.   Reg.   14720    (1995)     .......................................                           2, 14, 23, 35

Forest Service Manual § 2643.1 (1994) ..............................                                   5, 10, 22, 41


STATE STATUTES _k REGULATIONS


Alaska Admin. Code tit. 5, §92.085 (1996) ...................................                                       9
Idaho Code §13.01.17.100 (1996) ..........................................                                          9
Me. Rev. Stat. tit. 12, § 7451 (1996) ..........................................                                    9
Minn. R. 6232.3200 (1997) ................................................                                          9
N.H. Code Admin. R. Ann. Fis. 1102.12, 1102.14 ..............................                                       9
N.H. Rev. Stat. §207:3-d (1995) ............................................                                        9
Utah Admin. Code R657-33-14 ..............................                                  ; .............         9
Wis. Admin. Code §10.07(1)(g)(1997) .......................................                                         9




                                                             - iv =
          Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 7 of 55


                                                             GLOSSARY




APA ..........................................                                  Administrative Procedures Act
CEQ .......................................                                 Council on Environmental Quality
EA ...............................................                                   environmental assessment
EIS ................                  ..........................               envkonmental impact statement
ESA ...............................................                                     Endangered Species Act
FONSI .......................................                                  finding of no significant impact
FSM ...............................................                                 .... Forest Service Manual
FWS ....................................                                 United States Fish & Wildlife Service
MOU ........................................                                  Memorandum of Understaading
NEPA .....................................                                 National Environmental Policy Act
SIR ..........................................                                supplemental information report




                                                                   -V-
    Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 8 of 55

                            STATEMENT OF JURISDICTION

       The government concurs in appellants' statement of jurisdiction.

                                  ISSUES PRESENTED

       1) Whether the district court properly concluded that the Forest Service was not

required to conduct NEPA analysis when the Forest Service decision merelyreaffirmed

statutory requirements and long-stand'ragfederal policy deferring to state regulation of

hunting on federal lands.

       2) Whether the Forest Service acted in an arbitraryand capricious manner when it

concluded that the Policy at issue would not significantly affect the quality of the human

environment, thereby satisfy'ragthe requirements of NEPA, if any such requirements

existed.

       3) Whether the Forest Service acted in an arbitrary and capricious manner when it

concluded, aiderinformally consulting with the U.S. Fish and Wildlife Service, that the

decision at issue was not likely to adversely affect endangered species, thereby satisfying

the requirements of the Endangered Species Act.

                              STATEMENT OF THE CASE

       One century ago, Congress enacted the first statute providing for federal

management of the National Forests. See Organic Administration Act of 1897, 30 Star.

32, 34-36 (1897). In that Act, Congress explicitly affirmed that states retained their

traditional police powers over the activities of individuals within those forests. See id., at
       Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 9 of 55



36 (codified at 16 U.S.C. §480). Since that time, even as Congress has expanded the

purposes for which the National Forests are to be managed, it has consistently reaffirmed

that states, not the federal government, are primarily responsible for the regulation of

hunting and fishing on those lands. The Policy at issue in this case--an amendment to

the Forest Service Manual--merely reaffirmed the Forest Service's existing commitment

to this long-standing policy,, and made clear that it applied to the hunting of animals over

bait. See 60 Fed. Reg. 14720 (1995). The Policy also provided a process pursuant to

which the Forest Service could act to protect federal interests if the state regulation of

hunting on National Forests failed to protect those interests.

       Dissatisfied with the Forest Service's reaffirmation of the states' primary

responsibility over hunting, and specifically with regard to the baiting of wildlife, The

Fund for Animals, along with several other organizations and two individuals

(collectively, the "Fund" or "Plaintiffs"), filed this suit against the Forest Service in the

United States District Court for the District of Columl_ia. They alleged that the Forest

 Service had violated the Administrative Procedure Act ("APA"), 5 U.S.C. 702-06, and

 the National Environmental Policy Act ("NEPA"), 42 U.S.C. 4321 et seq., 1/by failing to

 conduct an adequate environmental analysis before issuing the Policy. They also alleged

 that the Forest Service violated the Endangered Species Act ("ESA"), 16 U.S.C. 1532, et




    t/Pertinent statutes and regulations are reproduced in the addendum to this brief.

                                               -2-
         Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 10 of 55

seq., by failing to formally consult with the Fish and Wildlife Service regarding the effect

that the Policy might have on endangered species. The State of Wyoming intervened on

the side of the United States.

       On cross-motions for summary judgment, the district court ruled in favor of the

United States and Wyoming. Fund for Animals v. Thomas, 932 F. Supp. 368 (D.D.C.

1996). After reviewing the arguments presented by each side, the court concluded that

the defendants "have the better of the argument," and implicitly adopted the Forest

Service's argument that its Policy did not amount to "major federal action." Id., at 371.

The court also appearedto reject the plaintiffs' arguments that the Forest Service had

failed to comply with the ESA. This appeal followed.

                                 STATEMENT OF FACTS

       A. _S.ig_.--                   Although Congress first authorized the President to

reserve forest land for federal purposes in 1892, 26 Stat. 1095, 1103 (1892), it was not

until 1897 that Congress established goals and committed federal resources to the active

management of those forests. 30 Stat. 32, 34-36 (1897). The forests were to be

established to "improve and protect the forest within the reservation," "scour[e] favorable

conditions of water flows," and "furnish a continuous supply of timber" for the United

States. Id., at 35. Congress clearly signaled, however, that this federal management was

not intended to strip states of their traditional police powers over their citizens, and

affirmed that the State retained its civil and criminal jurisdiction over persons within

                                              -3-
    Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 11 of 55



national forests. See 30 Stat., at 36 (codified as amended at 16 U.S.C. 480).. From its

earliest days, that jurisdiction has been understood to include state authority over hunting

and fishing practices on the National Forests.

       Even as Congress expanded the Forest Service's mission to include the

administration of the National Forests for "wildlife and fish purposes" under the Multiple

Use and Sustained Yield Act of 1960, 16 U.S.C. 528, it reiterated that nothing in the act

"shall be construed as affecting the jurisdiction or responsibilities of the several States

with respect to wildlife and fish on the national forests." Id. The National Forest

Management Act of 1976 explicitly incorporated the 1960 Act. 16 U.S.C. 1604(e)(1).

And the Federal Land Policy and Management Act of 1976 emphasized that "nothing in

this Act shall be construed as authorizing the Secretary concerned to require Federal

permits to hunt and fish on * * * lands in the National ForestSystem and adjacent waters

or as enlarging or diminishing the responsibility and authority of the States for

management of fish and resident wildlife." 43 U.S.C. 1732(b). Similar provisions in

other more specialized statutes further emphasize Congress' commitment to state

management of hunting practices on federal lands. See Wilderness Act of 1964, 16

U.S.C. 1133(d)(7); Sikes Act of 1974, 16 U.S.C. 670k(g); Wild and Scenic Rivers Act, 16

U.S.C. 1284(a). Although Congress has explicitly legislated to the contrary in certain

limited instances, see, e.g., Endangered Species Act of 1973, 16 U.S.C. 1535(0; Alaska

National Interest Lands Conservation Act, 16 U.S.C. 3111-16, such legislation highlights

                                             -4-
         Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 12 of 55



the general rule that states retain traditional control over hunting practices even on federal

lands.

         B. The Forest Service and the States. -- In its management of the National

Forests, the Forest Service explicitly recognizes this traditional state authority over

hunting practices. While Forest Service regulations generally require "special use

permits" for activities other than the disposal of timber, mining, or grazing (which are

managed by other regulations), 36 C.F.R. 251.50(a), the regulations also provide that no

permits are required for "the noncommercial use or occupancy of National Forest System

Lands or facilities for camping, picnicking, hiking, fishing, hunting, horse riding, boating,

or similar recreational activity." [d,, at 251.50(e) (emphasis added). Furthermore, the

Forest Service Manual, which sets forth for local resource managers even more detailed

policies governing the administration of the forests, has long provided that, as long as

they are "not in conflict with federal" law, "State Fish & Wildlife laws and regulations

apply on National Forest System lands." Forest Service Manual 2643.1 (IA 119);_ see

also id., at 2610.3 (JA 117) (recognizing "role of States to manage wildlife and fish

populations within their jurisdictions").




    Z/TheAdministrative Record includes three volumes of documents and four volumes
of comments, as well as a supplemental information report and administrative decision
issued while the case was pending in the district court] Documents in the Administrative
Record are denoted "A.R. Doc. ,"       If the document is reprinted in whole or part in the
deferred joint appendix, the citation also includes a reference to the same, as "JA ."

                                              °5-
      Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 13 of 55




       Of course, federal law preempts clearly conflicting state law, even in the area of

wildlife management. See, e.g., _,                       441 U.S. 322, 325-336 (1979). In

an effort to minimize those conflicts, managers of the National Forests in each state have

executed Memorandums of Understanding with their state counterparts. See A.R. Does.

167-183 (MOUs for states that permit the hunting of bear over bait). In these agreements,

the Forest Service reeoguizes the states as "responsible for establishing the regulations

under which populations of wildlife and fish will be managed," while the state recognizes

the Forest Service as responsible for managing the habitat for that wildlife. See, e.g.,

A.R. Doe. 182, at 1, 2 (JA 566, 567) (MOU with State of Wyoming). The MOUs

establish a process pursuant to which the state and Forest Service consult with each other

about changes that could affect the other's jurisdiction within the National Forests.

Throughout the early documents in the administrative record, this process can be seen at

work, as the National Forest managers worked with state officials to ensure that baiting of

animals in the forests would not interfere with federal management priorities. See, e.g.,

A.R. Docs. 6, 7, 8 (JA 141-166).

       C. The National Environmental Policy Act. -- In 1969, Congress enacted NEPA

to establish a consistent process through which federal agencies should consider the

consequences of their actions upon the environment. See generally

Defense Fund v. Massey, 986 F.2d 528, 532 (D.C. Cir. 1993);

Coordinating Committee. Inc. v. Atomic Energy Commission, 449 F.2d 1109 (1971).

                                             -6-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 14 of 55

        NEPA requires federal agencies to prepare a detailed "environmental impact

statement" ("EIS") for all "major Federal actions significantly affecting the quality of the

human environment." 43 U.S.C. 4332(2)(C).            Under the NEPA regulations promulgated

by the Council on Environmental Quality ("CEQ") and applicable to all federal agencies,

see _                       442 U.S. 347, 358 (1979), however, an agency need not

conduct a comprehensive EIS ifa preliminary examination of the proposed decision,

called an "environmental assessment" ("EA"), reveals that the proposed action would not

have a significant effect on the environment. 40 C.F.R. 1501.4 (describing process);

at 1508.9 (defining EA). If that is the case, the agency can issue a "FONSI," or "finding

of no significant impact." Id., at 1508.13 (defining FONSI). See gencraily Natu_l

Resource Defense Council v. Herrinmon. 768 F.2d 1355, 1430 (D.C. Cir. 1985).

        D. Bear Baiting and the National Forests. -- A primary issue in this case is the

degree to which the Forest Service complied with the requirements of NEPA while

issuing a national Policy addressing a hunting practice known as "baiting." "Baiting,"

when used in reference to the hunting for wildlife, means placing some form of

attractant--generally   items such as food, salt, or manufactured scents--in a particular

location in an effort to attract the wildlife to the hunter, rather than to have the hunter

travel through the environment searching for the wildlife.

        Although the decision that the Fund is challenging addressed the baiting of all

wildlife in National Forests throughout the nation, this particular controversy arose out of

                                               -7-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 15 of 55

the hunting of black bears over bait in National Forests in Wyoming. In unregulated bear

baiting, hunters might place bait--traditionally    either human foods, or portions or even

entire carcasses from game or farm animals---at a fixed location, and wait for bears to

arrive. The views of those who oppose hunting over bait are ably represented by the

appellants' brief. Fund Br. 8-12. Proponents argue that baiting, in addition to minimizing

the effort necessary to kill big game, provides hunters with a better opportunity to see the

animal that they are hunting, to identify its species, age, and whether it has cubs, and

gives hunters a cleaner shot at the animal than would be true if they were searching,

rather than waiting, for it.

       The environmental, recreational, and ethical disputes over baiting for animals have

in recent years drawn increased attention from users of public lands throughout the

nation. That attention has demonstrated the degree to which the regulation of this

practice has been a uniquely state-managed affair. Many states have recently reviewed

their regulation of bear baiting and either enacted regulations or revised existing ones.

See, e.g., A.R. Does. 6, 8 (JA 141-42; 144-66) (regarding the revision and adoption of

baiting regulations in Idaho, Utah, and Wyoming). Furthermore, in the last five years,

voters in four states have approved initiatives that have halted bear baiting altogether.

(Colorado in 1992, Oregon in 1994, and Washington and Massachusetts in 1996

(although there are no national forests in Massachusetts)).    In 1996, Oregon voters

rejected an effort to repeal the state ban on bear baiting. The trend is not wholly against

                                              "8-
       Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 16 of 55



baiting; in 1996, voters in both Idaho and Michigan rejected initiatives that would have

banned baiting in their states. As of today, this method for attracting bears is permitted

by nine of the fifty states. (Alaska, Idaho, Maine, Michigan, Minnesota, New Hampshire,

Utah, Wisconsin, and Wyoming).

       In each of those states, the agency responsible for managing hunting and fishing

has established regulations (occasionally the legislature has also enacted statutes)

imposing conditions upon the practice of bear baiting. See, e.g., JA525 (Wyoming code,

reprinted in addendum at 26); Alaska Admin. Code tit. 5, §92.085 (1996); Idaho Code

§13.01.17.100 (1996); Me. Rev. Stat. tit. 12, § 7451 (1996); Minn. 1L 6232.3200 (1997);

N.H. Rev. Stat. §207:3-d (1995); Utah Admin. Code R657-33-14 to -16 (1996); Wis.

Admin. Code §10.07(1)(g) (1997)) / Although the regulations vary from state to state,

they typically govern the type and amount of bait that can be tlsed, when and where it can

be placed, how it should be marked, and the construction of strnctures such as blinds. For

example, the Wyoming regulations limit the general location, time of year, and time of

day during which animals can be taken over bait, limit the number of bait stations in a

particular area, require that bait stations be clearly identified with the hunter's name,




   _/Counsel has been unable to locate the text of regulations governing baiting in
Michigan; although they are known to exist, they are not available on-line. New
Hampshire has administrative regulations governing baiting in addition to the statute. See
N.H. Code Admin. R. Ann. Fis. 1102.12, 1102.14. The statutes and regulations cited in
the text are reproduced in the addendum to this brief.

                                              -9-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 17 of 55




require that stations be located more than 200 yards from water sources and established

roads and trails, limit the type of bait that can be used, the amount that can be used (to

200 pounds), and require it to be enclosed in a container on the site. They also establish

other rules designed to protect grizzly habitat. See JA 526, 528. Although these

regulations, if followed, would prevent the conflicts between hiking and hunting that the

Fund describes in its brief, Fund Br. 8-12, the Fund fails even to mention their existence.

       The Fund's description of bear baiting practices represents one side of the debate

over the ethics of bear baiting and its effect on bear populations and the environment

generally that has been ever more noticeable in recent years. In the midst of this debate,

the Forest Service has adhered to the federal government's long-standing position that

disputes like this are matters for state regulation. Consequently, the Forest Service has

long concluded that it will step in only when baiting threatened to conflict with federal

interests, and has generally left this determination to local managers. With the exception

of bear baiting, managers within the National Forest system have always considered the

hunting of animals over bait to be a hunfmg practice that did not require a special use

permit as an exception under 36 C.F.R. 251.50(c).

       E. Bear Baiting in the Wyoming National Forests. -- Given the traditional role of

the States in regulating hunting and hunting methods, the Forest Service's specific policy

of deference to state hunting regulations, FSM § 2643.1 (JA 119), and the explicit

exclusion of hunting from the requirement of special use authorizations, 36 C.F.R.

                                             -10-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 18 of 55




§ 251.50(c), National Forests have generally not required permits for baiting within their

boundaries. There has, however, been one exception: a few National Forests in Idaho,

Utah, and Wyoming (as well as one forest in Oregon) required special use authorizations

for the pla.cement of"bear bait" at various times throughout the last few decades. See

A.R. Doc. 110 (JA 392-93). This permit requirement was viewed by local managers

primarily as an effort to control litter and debris, which are explicitly prohibited by

federal regulation, see 36 C.F.R. 261.11, and not viewed as a way of superseding the

State's regulation of hunting. See generally JA 163, 396. By the end of 1992, however,

the issuance of special use authorizations to control the placement of bear bait had ended

in all National Forests. A.R. Do¢. 110 (JA 392-93) (also noting single exception in Utah

in 1993); see also Supplemental Information Report (prepared during period of remand

and lodged with the Court on March 8, 1996) (JA 69-71).

       In part because of the complete absence of baiting regulations in Wyoming prior to

the 1992-93 hunting season, special use permits were relied upon more heavily there than

in most other states. See generally A.R. Doc. 44, at 2 (JA 263); A.R. Doc. 13 (JA 168-

88) (special use permits for Wyoming forests); A.R. Doc. 19 (JA 230-43) (Wyoming

regulations in early 1992, including no regulation of baiting). In March 1992, however,

the Forest Service issued a closure order that prohibited bear baiting in Wyoming's

National Forests "unless baiting was in Compliance with the requirements of the order

pertaining to placement and disposal of baits." AR Doc. 161 at 1 (JA 552); A.R. Doc. 14


                                             -I1-
         Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 19 of 55

 (closure order) (JA 189-92). PlaintiffFund For Animals sued, claiming that the Forest

 Service should have prepared an EIS or an EA on its decision to utilize closure orders

rather than special use permits. A.R. Doc. 17 (JA 193). Subsequently, the parties settled

the case upon the Forest Serviee's agreement to rescind the closure order and reinstate the

•procedure of issuing special use authorizations in Wyoming. See A.R. Docs. 24, 25, 26

(discussing and implementing settlement); JA 247 (rescinding closure order). The Forest

 Service also agreed to prepare an EA and consider public comment before making a

 decision on any procedural changes regarding the use of bear baiting on National Forest

 lands. See 57 Fed. Reg. 57417 (1992) (announcing intent to prepare EA) (JA 250).

       The Forest Service then completed an EA proposing to eliminate the use of special

use permits in Wyoming and regulate bear baiting through an MOU with the Wyoming

 Game and Fish Commission. This MOU, among other things, prohibited and/or greatly

restricted the practice of bear baiting in areas occupied by grizzly bears. JA 277-78, 292-

 94. The Forest Service released the draft EA for publii: comment. JA 259-87.

       The Forest Service also initiated formal consultation with the U.S. Fish and

 Wildlife Service given the possibility that the policy would adversely affect grizzly bears.

A.R. Doc. 46 (JA 291-319); A.R. Doc. 48 (JA 324-25). (A more complete description of

the steps taken by the Forest Service to comply with the ESA is provided in Part III of the

Argument, infra.) In its biological opinion, the FWS concluded that the possibility that a

 grizzly bear may be taken as a result of bear baiting was "remote," but nonetheless


                                             -12-
    Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 20 of 55

imposed some additional restrictions on the Forest Service's proposed Wyoming baiting

policy. A.R. Doc. 51 at 7 (JA 338). The Forest Service released its decision notice

containing the baiting policy for Wyoming in April, 1993. A.R. Doc. 48 (JA 321-31 ).

          The new policy did not settle ongoing disputes. In light of the continuing

controversy over baiting policy, and in response to letters from the Fund challenging the

Wyoming policy, A.R. Doe. 62 (JA 347-52), the Forest Service concluded that it would

be necessary to develop a consistent national policy on the hunting of wildlife over bait in

all the National Forests. The Forest Service therefore rescinded the Wyoming policy and

announced that it would solicit public review and comment on a national baiting policy:

JA 353-54, 361. In the interim, the Forest Service prohibited the use of bear baits on the

Wyoming National Forests. Ibid.

          Almost a year later, on March 4, 1994, the Forest Service adopted an interim

baiting policy and solicited public comment on a permanent national baiting policy. JA

356-58; 59 Fed. Reg. 11765 (1994) (JA 360-63). The interim policy permitted the

practice of baiting without special use authorizations when consistent with state hunting

regulations but retained authority for the Forest Service to close areas when necessary to

protect resources and/or to comply with federal environmental laws. JA 361-62. Two

weeks later, PlaintiffFund for Animals filed another lawsuit challenging, among other

things, the absence of a public comment period prior to the implementation of the interim

policy.


                                              -13-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 21 of 55




       To resolve that litigation peaceably the Forest Service agreed to rescind the

"interim policy" and reinstate the prohibition on baiting in Wyoming pending the final

adoption of a national baiting policy. JA 391; 59 Fed. Reg. 17758 (1994) (JA 395-98).

The Forest Service also agreed to continue (as it was already in the process of doing) to

solicit public comment on a proposed final policy. See 59 Fed. Reg. at 17758 (JA 395).

Before reaching its decision on the fmal policy, the Forest Service considered over 1,200

public comments and, in response to those comments, made some modifications to the

proposed national baiting policy. 60 Fed. Reg. 14720 (1995) (JA 561); JA 488-516. The

Forest Service then prepared an comprehensive Environmental Assessment assessing the

impact of the Policy on the environment.    See A.R. Doe. 160 (JA 471-551).

       Recognizing that the policy would have a minimal impact on the environment

given that it amounted (with the exception of Wyoming) to little more than a clarification

of existing policy, the Forest Service concluded that the Policy would have no significant

impact on the human environment, and issued a decision notice to that effect. A.R. Doe.

161 (JA 555-56). The Forest Service also solicited and received from the FWS

statements concurring in the Service's conclusion that the new policy was unlikely to

affect listed species under the ESA. See A.IL Doe. 160 (Appendix B) (JA 518-23).

       On March 20, 1995, following notice and comment, the Forest Service amended

its Manual to include a national policy with respect to the use of bait in the hunting of all

resident game. 60 Fed. Reg. 14720 (1995) (JA 561-64). The Policy first reiterated long-


                                             -14-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 22 of 55
understood principles regarding the management of hunting practices on federal lands,

stating in pertinent part:

               Hunting, fishing and trapping of fish and wildlife and
               associated practices on National Forest System lands are
               subject to State fish and wildlife laws unless one or both of
               the following apply:

               1) State fish and wildlife laws and regulations conflict with
               Federal laws; or

               2) State laws and activities would permit activities that
              conflict with land and resource management responsibilities
               of the Forest Service or that are inconsistent with direction in
               forest plans.

ld., at 14723 (JA 564). The Policythen clarified the uncertaintie, s of many years by
explicitly providing that

                      The use of bait for the purpose of taking resident game
               on National Forest System lands is a hunting practice.

                       The practice is prohibited * * * where State hunting
               regulations prohibit its use. Where States permit the use of
               bait for attracting resident game, this activity is allowed on
               National forest System lands, subject to State hunting laws
               and regulation, unless the authorized officer determines on a
               site-specific basis that there is a need to prohibit or restrict the
               practice.

Ibid. Finally, the Policy established a uniform procedure to be used throughout the nation

in the event that state control over baiting and other hunting practices failed to protect

forest resources, users, and other federal interests. The Policy fhst requires an authorized

Forest Service officer to "continually monitor State hunting regulations with regard to the



                                               -15-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 23 of 55



use of bait." Ibid. The Policy then establishes the following procedure to be followed

where the authorized officer determines that baiting must be restricted or prohibited:

                a. The officer shall immediately inform the State fish and
                wildlife agency of the determination; and

                b. If after consultation and coordination, the State is unable to
                resolve the matter with the Forest Service, the authorized
                officer shall close the area to baiting or otherwise restrict
                baiting by issuing an order [closure order] pursuant to Part
                261 of Title 36 of the Code of Federal Regulations (36 C.F.R.
                Part 261).

       F. :I_                        -- Shortly after the national Policy was issued, the

Fund and several other plaintiffs sued for a third time in the United States District Court

for the District of Columbia. Their complaint alleged violations of the APA, NEPA, and

the ESA. JA 13. The district court granted the State of Wyoming's motion to intervene

as a party on the side of the federal government in late 1995..IA 6. The court also

allowed the Wildlife Conservation Fund of America to participate as amicus curiae on the

side of the United States and Wyoming. JA 8.

       After the Administrative Record was filed, the plaintiffs moved for summary

judgment. While that motion was pending, the United States filed a motion with the

district court seeking a "voluntary remand to March 14, 1996" so that the agency could

conduct a supplemental review of its March, 1995, decision in light of information that

had come to light during litigation. JA 56-58. The Fund objected. On May 9, 1996,

before the district court ruled on the motion, the United States lodged with the court a


                                              -16-
      Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 24 of 55

"Supplemental Information Report" and "Administrative Decision" that corrected certain

factual misstatements in the March, 1995, final decision and the accompanying

environmental assessment. JA 63-71. On May 12, the District Court granted the United

States' motion for a voluntary remand, thereby permitting the additional material to be

included in the administrative record. JA 115-16. The United States then moved for

summary judgment.

        On August 8, 1996, the dis_ct court denied the Fund's motion for summary

judgment and grantedthe United States' motion for summary judgment. After reviewing

the history of state regulation over hunting practices on federal lands as well as the

arguments set forth by each side, the court concluded that "[o]n balance the Court finds

defendants to have the better of the argument." 932 F. Supp. 368, 370 (D.C. Cir. 1996)

(JA   138). If the Fund wants to halt hunting in the National Forests, the court concluded,

it should take its arguments to another forum--specifically, Congress. Until Congress

signals its intent to have the Forest Service control bruitingpractices on National Forest

lands, the court believed, it was well within the Forest Service's discretion to refuse to

take control over such practices. 932 F. Supp. at 370-71 (JA 138-39).

        This appeal followed.

                                SUMMARY OF ARGUMENT

        When the Forest Service issued the national Policy in 1995, only Wyoming

hunters were in any way limited by federal authority fi'om hunting for wildlife over bait in


                                             -17-
    Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 25 of 55

the National Forests. In every other state, any prior Forest Service reliance on special use

permits had been abandoned. And even in Wyoming, the ban that was in effect was

explicitly adopted as a temporary measure pending the promulgation of the national

Policy.

          After reviewing all the evidence---the comments of concerned individuals, the

baiting regulations that had been enacted in most states, and the range of possible ways in

which federal interests could be protected--the Forest Service concluded that duplicate

federal regulation of baiting was not only unnecessary given the regulatory system that

the states had in place, but it contradicted the very principle of state control over hunting

practice that Congress and the courts had emphasized for so long. If the ability of local

managers to protect federal interests could be clarified and standardized, the Forest

Service concluded, both federal and state interests could be protected while ensuring that

there was essentially no effect on the environment.

          NEPA requires an environmental impact statement only when a "major federal

action" will "significantly affect the quality of the human environment." 43 U.S.C.

4332(2)(C). In this case, the F.orestService's decision was not a "major federal action,"

and even if it was, the Service properly concluded that it would not "significantly affect

the quality of the human environment." The Forest Service decision at issue in this case

is not a "major federal action" because the Policy merely reaffirms that long-standing,

Congressionally-mandated policy regarding the authority of states over hunting practices


                                              -18-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 26 of 55

in national forests. That is not the sort of"major federal action" for which NEPA

requires
      environmental
                 review.Unlessfederal
                                   interests
                                         havebeenthreatened,
                                                         federal

participation
          inthemanagementofhunting
                                 hastraditionally
                                             beenlimited
                                                       toanadvisory

role.
    The decision
               explicitly
                      toinclude
                              thebaiting
                                      ofanimals
                                              within
                                                   thattradition
                                                              isnota

decision
       implicating
                thesortofactive
                              federal
                                   participation
                                             that
                                                isnecessary
                                                          totrigger

NEPA review.As a result,
                      thedistrict
                              courtproperly
                                          concluded
                                                  thattheForest
                                                              Service

was notrequired
             toconduct
                     NEPA reviewatall.

       Evenifsome environmental
                             reviewwas necessary
                                              underNEPA, the

environmental
           assessment
                   completed
                           by theForest
                                      Service
                                            metthatobligation.
                                                            The only

issue
    underevaluation
                 inthatEA was whetherstate,
                                         asopposedtofederal,
                                                          management

ofhunting
        overbaitwould"substantially
                               affect
                                    thequality
                                            ofthehuman environment."

The Forest
         Service
               reasonably
                       concluded
                               thatitwouldnot.State
                                                  regulations
                                                          governing

bearbaiting
          arenearly
                  identical
                         to(andinsome casesevenstricter
                                                    than)theconditions

thatsomefederal
             managershadplaced
                             uponbearbaiting
                                           inNational
                                                    Forests.
                                                           Ifanything,

thenational
         policy
              provided
                     environmental
                                benefits
                                      by establishing,
                                                   forthefirst
                                                            time,a

uniformnational
             policy
                  obligating
                          forest
                               managerstotakesteps
                                                 toprevent
                                                         baiting
                                                              ifstate

regulations
        failed
            adequately
                    toprotect
                            federal
                                 interests.
                                        Underthesecircumstances,
                                                             the

EA produced
          by theForest
                     Service
                           was sufficient
                                      underNEPA. Neither
                                                       thetemporary

banon baiting
           inWyoming forests
                          northeremandforadditional
                                                 information
                                                          merita

contrary
      conclusion.


                                           -19-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 27 of 55

       Finally, the Forest Service complied with the Endangered Species Act when it

issued the national policy at issue here. The United States Fish and Wildlife Service had

already engaged in formal consultation with the Forest Service regarding the Wyoming

policy when the Forest Service decided to move forward with a national policy. The

FWS concluded that the Wyoming policy could move forward. Regarding the national

Policy, the Forest Service concluded that the policy was "not likely to adversely affect"

listed species given the limited effect that it would have on management decisions outside

of Wyoming. The USFWS concurred in the decision, and this informal consultation was

sufficient under FWS regulations. See 50 C.F.R. 402.13(a), 402.14(b).

                                       ARGUMENT

                                 I
          NEPA ANALYSIS WAS NOT REQUIRED WHERE, AS HERE,
      THE FOREST SERVICE MERELY REAFFIRMED THE TRADITIONAL,
      CONGRESSIONALLY-MANDATED POLICY LEAVING REGULATION
                OF HUNTING PRACTICES TO THE STATES

       A. NEPA and State Management of Hunting Practices. -- The National

Environmental Policy Act provides that federal agencies must prepare a comprehensive

environmental impact statement only for "major federal actions." 43 U.S.C. 4332(2)(C).

The only "action" in this case was the Forest Serviee's decision to leave to the states,

rather than the federal government, the regulation of hunting practices on National Forest

lands. That decision merely reatTtrmed the Forest Service's commitment to the long-

established policy, mandated by Congress, that allows states to exercise their traditional

                                            -20-
       Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 28 of 55




police powers over the wildlife on National Forests and the hunting of that wildlife.

Under these circumstances, case law and common sense demonstrate that there is no

federal "action" at issue---let alone a "major" federal action.

       The Forest Service's national policy can only be examined in light of Congress'

clearly expressed intent that states, not federal agencies, be primarily responsible for the

management of hurtling practices within their borders. As more fully described in the

statement of facts, see _       at 3-5, Congress has from the creation of the National

Forests left the management of wildlife and the taking of that wildlife in state hands.

When Congress intends federal control to supersede that of the states, it makes its

intentions explicit. See, e.g., Alaska National Interest Lands Conservation Act, 16 U.S.C.

3111-16.

       The federal courts have also recognized this state authority, recognizing that it

flows not only from Congress's clear statements, but fi'om common law understandings

about the relationship between a sovereign and the natural resources within its borders.

In _                        161 U.S. 519 (1896), the Supreme Court reviewed the long

history of state control over wildlife, and emphasized that the states have long been

understood to retain control over the hunting and taking of wildlife. Id., at 522, 523, 528.

Although the Court has since rejected Geer's ultimate conclusion--*,hat state authority

over wildlife created a continuing property interest that permitted the state to control the

export of wildlife m other states, see _                       441 U.S. 322, 325-336 (1979)

                                              -21-
       Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 29 of 55




(overruling Geer)--the   federal courts have continued to emphasize the understanding that

it is the states that retain control over hunting practices. See, e.g.,

_,         73 F.3d 982, 990 (lOth Cir. 1995); Defenders of Wildlife v. Andrus. 627 F.2d

1238, 1248 (D.C. Cir. 1980).

       The Forest Service has also consistently recognized this understanding. Long

before this bear baiting dispute arose, the section of the Forest Service Manual amended

by the Policy at issue here provided that "State fish and wildlife laws and regulations

apply on National Forest System lands when not in conflict with federal laws." FSM

2643.1 (JA 119).

       In general, Forest Service policy throughout individual forests complied fully with

this understanding.   Indeed, it appears that the only baiting practice subject to federal

oversight was bear baiting. Even then, the Forest Service regulation was founded not on

a belief that bear baiting was something other than a hunting practice, but on concerns

about the collateral effects--such   as litter--that unregulated baiting could have on

National Forests. This perspective regarding bear baiting is clearly seen in the role that

regional Forest Service managers took in the early 1990s when addressing state hunting

commissions that were in the process of reviewing state practices regarding bear baiting.

 See, e.g., A.R. Docs. 6, 8, 9 (JA 141-66). The efforts by the Forest Service to persuade

 rather than coerce demonstrate a clear understanding regarding the appropriate role for

 federal agencies in the management of hunting practices.

                                               -22-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 30 of 55



       B. The Policy is not a "Major Federal Action." and the Case Law Supports That

Conclusion. -- The Policy at issue here is simply one of the latest steps in this long line

of federal policies deferring to state regulation of hunting on federal lands. The Policy

merely clarifies the Forest Service's understanding that baiting is a "hunt'mg practice

subject to State regulation." 60 Fed. Reg. at 14723 (amendment to Forest Service Manual

formalized at §2643.12) (JA 564). At the same time that the Policy clarifies the

federal/state relationship regarding baiting, its closure provisions consolidate into one

national approach the variety of methods used by Forest Service officers to address

federal concerns that can result from hunting over bait.

       The district court properly concluded that the Policy is not a "major federal action"

requiring NEPA review. The focus of the policy is not intended to affect how baiting is

regulated in practice, but rather to clarify who is primarily responsible for that regulation.

The district court properly concluded that this Policy did not amount to a "major federal

action" because there was no reason to expect that such a clarification had any likelihood

of affecting the environment. The only environmental effects that might occur would

flow from state, not federal action, and as a result, the decision was not subject to NEPA

review.

          This decision is clearly supported by the case law. Among the most relevant

decisions are two from 1980, including one by this Court, that addressed the State of

Alaska's plan to conduct a hunt for wolves from airplanes over federal lands. See

                                             -23-
      Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 31 of 55

Defenders of Wildlife v. Andrus. 627 F.2d 1238 (D.C. Cir. 1980);

           591 F.2d 537 (gth Cir. 1980). Several environmental organizations alleged that

the Secretary of the Interior had the authority to stop the hunt, that his failure to use that

authority amounted to a "major federal action" requiring NEPA review, and that the

NEPA review had not been conducted. Both this Court and the Ninth Circuit disagreed.

(The decision was addressed in both circuits because Alaska, which was not a party to the

D.C. litigation, sought declaratory relief in the U.S. District Court for the District of

Alaska.)

       In the appeal from the decision from the District Court for the District of

Columbia, this Court concluded that the Secretary's decision to defer to Alaska's

traditional control over wildlife did not require NEPA review. Defenders of Wildlife v.

Andrus, 627 F.2d 1238 (D.C. Cir. 1980). The real environmental effects were the result

of state action, the Court noted. Drawing on the law of criminal conspiracy, this Court

held that the action of a third party could be imputed to a federal agency for NEPA

purposes only if the federal agency committed at least some "'overt act' in furtherance of

that other party's project." _   at 1244. Where, as there, the Secretary was "wholly

passive" with respect to the state action, id., at 1245, and where no "overt act" had been

taken, there was no "major federal action."

       The Fund argues that because the Forest Service was not ''wholly passive" in this

case and because it "overtly acted" to abdicate control over baiting, the Policy must be a

                                              -24-
      Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 32 of 55




major federal action requiring NEPA review. The Fund both reads too much and too little

into this Court's decision in Ands.     First, nothing in the decision states that an agency is

subject to NEPA review just because it was not "wholly passive." Second, nothing in the

decision states that NEPA review should automatically occur merely because an agency

has taken some "overt act." To trigger NEPA review, the act must be "in furtherance of

the other party's project." The decision to reaffirm traditional state control over hunting

does not lead directly to environmental harm, and does not in any way "further" the

regulatory decisions of states which may have environmental effects.

       The Ninth Circuit's decision in _dtus     further supports our position. Because the

"decision" of the Secretary to defer to the state activity was not an action that involved

federal funding or otherwise required federal participation, the court noted, it was not a

"major federal action." S91 F.2d at 541-42. Unless the federal action somehow amounts

to a "'go ahead' signal" encouraging the action that may lead to environmental harm, the

court concluded, it is not a "major federal action" under NEPA. Id. at 540. In those

circumstances--and      in the case of the wolf hunt--the decision was at most "marginally

federal." Id. at 541.

       Just as the federal government gave no "go-ahead signal" to the state in the

cases, it has given no signal encouraging baiting in these cases. Indeed, as the Fund

points out, some Forest Service officials have encouraged states to eliminate baiting

altogether. See Fund Br. 11. The Fund suggests that because the federal action is itself

                                              -25=
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 33 of 55

an "overt act," it is subject to NEPA review. But the statement clarifying that the baiting

of bears is subject to state and not federal control does not lead to or even threaten a

substantive change in the policies that might "significantly affect the quality of the human

environment." Any future "on-the-ground" effects of the policy flow not from a "signal"

given to the states by the federal government, but from the states themselvesl The states

may or may not choose to permit hunting over bait within their borders; the decision is

wholly their own. See _               911 F.2d 1283, 1294-96 (8th Cir. 1990) (when

determining whether agency decision was "major federal action," courts should consider

agency's "legal and factual control" over the practice that could have an effect on the

environment), e

       Furthermore, as should be clear from the _drus      cases, the mere fact of ongoing

federal oversight over state regulation of hunting does not amount to "major federal

action." To paraphrase a Ninth Circuit decision from the early years of NEPA, "the



   _/Some insight into the applicability of NEPA to the Forest Service's decision here can
also be found in the cases ruling that NEPA does not apply when the agency's decision is
constrained by law. See generally Qoos v, ICC. 911 F.2d 1283, 1295-96 (Sth Cir. 1990);
see also Natural Resources Defense Council. Inc. v. Berklund, 609 F.2d 553, 558 (D.C.
Cir. 1979); _i_C,_g_g,.l_,            65 F.3d 1502, 1512 (9th Cir. 1995). Because the
Forest Service retains some discretion over the precise manner in which it chooses to
address federal concerns within the context of state management, these cases do not apply
directly. Nonetheless, the cases properly recognize that to the extent that the Forest
Service's decision to leave management to the states was constrained by Congressional
directives, it makes little sense to require environmental analysis under NEPA. See A.R.
Doc. 160, at 6 (JA 478) (environmental analysis "limited by" principle of state control
over hunting practices).

                                             -26-
      Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 34 of 55



continuing right of the Secretary to inject himself into the affairs of the [State]" in order

to ensure the protection of federal interests "cannot realistically be classified as 'Federal

action,' let alone 'major' federal action." Molokai Homesteaders Coop. Ass'n v. Morton,

506 F.2d 572, 580 (9th Cir. 1974); see also _,                         857 F.2d 1307, 1313-

15 (9th Cir. 1988) (federal oversight and substantive review of mining activity did not

constitute "major federal action" absent ongoing control over mining).

       Other decisions conform to the principle that federal inaction gives rise to NEPA

obligations only where the federal agency has control over, significant participation in, or

a duty to act regarding, the action that may affect the environment. In B.gagh.y.dJ,o_d_

793 F.2d 129 (6th Cir. 1989), for instance, the court concluded that federal inaction

(there, failing to oppose a state action drawing down water levels in a lake) required

NEPA review, but only because both the underlying lease agreement and the history of

federal management indicated that federal control over the lake's water level had been

"exclusive and uninterrupted."    Distinguishing the _         decisions, the court noted that

in those eases the State of Alaska---not the federal government--"had      the responsibility

and authority to manage resident game species." See i.g[,,at 135. Similarly, in this case it

is the states that have the responsibility for wildlife management, and there is no history

of"exclusive and uninterrupted" federal control. Absent a connection linking federal

behavior and environmental effects, there is no "federal action" as defined by NEPA.




                                              -27-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 35 of 55




       C. The Fund Has Demonstrated No Reason For Treating This Policy As a Major

Federal Action. Q The Fund suggests several reasons why the Anders decisions are not

controlling here. None of the supposed distinctions have merit.

       First, the Fund points out that the Forest Service decision effects a change by

lifting a temporary ban on the baiting of bears on National Forests in Wyoming. As

described in the statement of facts, however, sec _      at 13, that ban was implemented

only in Wyoming, and only as a temporary measure pending the Forest Service's

development of a consistent national policy regarding baiting. The temporary

policyQwhich severely limited Wyoming's ability to manage hunting practices while

every other state in the nation continued to enjoy ongoing authority over identical

practices within its borders---certainly cannot be considered the baseline for determining

whether the Forest Service decision was "major."

       In a related situation, this Court has implicitly recognized that an agency decision

to abdicate responsibility over a third party is not necessarily major federal action merely

because the agency had previously asserted jurisdiction over the actions of that party. In

Cross-Sound Ferry_Services. Inc. v. IC(_, the Court considered whether the ICC's

decision to abandon jurisdiction over a passenger ship plying the Long Island Sound was

a "major federal action" for purposes of NEPA. Before the ICC made that decision, it

had apparently exercised jurisdiction over the ship in question, issuing it temporary

authority to serve certain cross-sound routes in 1987 and 1988. See 873 F.2d 395, 396

                                            -28-
         Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 36 of 55




(D.C. Cir. 1989). In mid-1988, however, the agency concluded that the ship was in fact

exempt from ICC jurisdiction. A competitor sued, and this Court remanded for further

proceedings, gee id.. After remand, this Court relied on its decision in And_         to

conclude that the ICC's decision refusing to take jurisdiction over the ship was not a

"major federal action" requiring NEPA review. 934 F.2d 327, 334 (D.C. cir. 1991).

Although the agency decision abandoned previously asserted jurisdiction, the court

concluded that the decision fell "squarely within the 'inaction' rubric" of _d_s.

       Similarly, the Forest Service decision to abandon preexisting direct federal

oversight over baiting in National Forests in Wyoming did not amount to a "major federal

action" because the underlying action itself remained one of "inaction"---of deference to

Wyoming's regulations---rather than one of"action."        As discussed above, a key element

in evaluating whether an action is a "major federal action" is .the extent of the agency's

"legal and factual" control over the action in question. See Goos, 911 F.2d at 1294-96.

Here, there is little question but that the control is in the hands of the states, not the Forest

Service. Compare Fund for Animals v. Babbitt. 89 F.3d 128, 133 (2d Cir. 1996)

(requiring NEPA analysis where federal actions "reflect[ed] an unambiguous involvement

by the federal government in the design, magnitude, and conduct of a moose hunt").

       The Fund also argues that the decision is "major" because it prohibits Forest

Service officers from engaging in the "prospective" review and management of the

practice of bear baiting through the issuance of special use permits. The Fund fails to

                                              -29-
      Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 37 of 55


demonstrate, however, how this administrative change makes the national policy a "major

federal action" for NEPA purposes. An action is not "major" simply because it brings

about substantial change, regardless of where and to what that change occurs. Rather, as

the CEQ regulations note, the requirement that an action be "major" serves to reinforce

the requirement that the action have a significant effect on the quality of thehuman

environment. 40 C.F.R. 1508.18 (relevance of"major"); ],d,,at.1508.27 (defining

"significantly"). Unless the Fund can demonstrate that the change in the process had the

potential to significantly affect the quality of the human environment--that the act

"furthered" environmental injury, see Defenders of Wildlife v. Andrus, 627 F.2d at 1244

--the action was not a "major" federal action.

       The Fund can demonstrate no such risk flowing from the national Policy. The

change in Forest Service oversight does not alterthe substance of baiting regulation, but

only who promulgates it. Furthermore, the closure policy contained within the

regulations merely establishes a consistent federal process for ensuring that federal

interests will be considered in the course of regulating hunting practices. Nothing

suggests that this change would risk the environment in any way. At present, most state

baiting regulations closely track the requirements that had been used by the National

Forests' special use permits for bear baiting. See, e.g., A.R. Doc. 160, at 7-9. There is no

suggcstion that those state regulations will significantly change to be less protective of the

environment, and even if they do, the policy requires Forest Service managers to

                                            -30-
    Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 38 of 55

"continually monitor" state hunting regulations for threats to federal interests. JA 564.

The policy further provides that a "site-specific restriction or prohibition shall occur when

the authorized officer determines" that state law would fail to protect federal interests.

Ibid. Forest Service employees may report violations of state law and may even cite

hunters for violations of that law. See 36 C.F.R. 261.8; 59 Fed. Reg., at 17760 (JA 397).

In other words, there is nothing in the federal action in this case that suggests that the

environment will be any different under the new baiting Policy than it was before the

Policy issued. Even if there is some effect, the closure provisions of the policy will

ensure that National Forests are managed in a way that will protect their resources for all

citizens. Under these circumstances, the Forest Service's decision to defer to state

regulation of the hunting of animals over bait simply does not amount to a "major"

federal action.

       In the end, the Fund suggests, "the background of this dispute makes clear that the

Forest Service constructed its policy * * * to ensure that the public has no right to

'decisions' regarding individual forests which would be subject to NEPA review." Fund

Br. 37. But NEPA does not provide a "right" to environmental analysis every time an

agency makes a decision. Rather, NEPA only requires agencies to prepare an EIS when

undertaking a "major federal action" that "significantly affects the quality of the human




                                             -31-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 39 of 55

environment."   43 U.S.C. 4332(2)(C) (emphasis added). Wherel as here, that is not the

case, the Fund cannot call upon NEPA to provide relief, a/

       As the district court noted, and as is clear from the Fund's emphasis on the practice

of baiting rather than means by which it is managed, see Fund Br. 8-12, the Fund's

ultimate concern is whether hunting over bait should occur at all. 932 F. Supp. at 369. In

the Forest Service Policy at issue here, however, the only concern is who should make

that kind of management decision. The clear answer from Congress has been "the states,"

and by deferring to that decision, the Forest Service took no "major federal action," but

merely clarified existing practice.

                                   II
                   IF NEPA ANALYSIS WAS NECESSARY,
                   THE ENVIRONMENTAL ASSESSMENT
            CONDUCTED BY THE FOREST SERVICE WAS ADEQUATE

       Although NEPA was not applicable to the decision at issue here, the Forest Service

nonetheless prepared an environmental assessment. See 40 C.F.R. 1501.3(b)

(encouraging agencies to conduct environmental analyses for plarm'mg purposes even

though they may not be required under NEPA). Thus, even if the decision to defer to



   _/The Fund argues that the EA in this case must have been necessary because the
Council on Environmental Quality suggested that the EA conducted for the Wyoming-
only policy was inadequate. This is, of course, a non sequitur. The CEQ's letter, A.R.
Dec. 61 (JA 346), was not only concerned with a different policy---one specific to
Wyoming--but an entirely different legal question--whether an environmental
assessment, once performed, was adequate, not whether NEPA required it to be
performed in the first instance.

                                            -32-
   Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 40 of 55


state hunting regulations was a major federal action and triggered NEPA review, the

decision below should still be affirmed because the Forest Service properly found that the

national policy would have no significant impact on the human environment. See A.R.

Doe. 160, 161 (JA 471-558). An environmental impact statement, therefore, was not

required.

       As noted above, NEPA does not require an agency to conduct a comprehensive

EIS unless the proposed decision is a "'major Federal action[] significantly affecting the

quality of the human environment."    43 U.S.C. 4332(2)(C) (emphasis added).

Interpreting the emphasized words, the NEPA regulations promulgated by CEQ provide

that an agency need not conduct a comprehensive EIS if a preliminary examination of the

proposed decision--the "environmental assessment" ("EA")----reveals that the proposed

action would not have a significant effect on the environment. 40 C.F.R. 1501.4

(describing process); i.d.,,at 1508.9 (defining EA). If so, the agency can issue a "FONSI,"

or "finding of no significant impact." Id., at 1508.13 (defining FONSI). See generally

Natural Resource Defense Council v. Herringon_ 768 F.2d 1355, 1430 (D.C. Cir. 1985).

       The decision to issue a FONSI rather than an EIS is a decision that is subject to

review only under the APA. See 5 U.S.C. 706; Florida Audubon Society v. Bentsen, 94

F.3d 658, 665 (D.C. Cir. 1996) (en bane). Under the APA, this court's role in reviewing

an agency decision not to conduct an EIS is limited to ensuring that "the agency has

adequately considered and disclosed the environmental impact of its actions and that its


                                           -33-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 41 of 55



decision is not arbitrary or capricious." Baltimore Gas & Electric Co. v. Natural

Resources Defense Council. Inc.. 462 U.S. 87, 97-98 (1983); see also

Society v. Hester. 801 F.2d 405, 407 (D.C. Cir. 1986). As a guide for its analysis, this

Court asks whether the agency decision has passed four checkpoints in its NEPA

analysis:

       First, the agency must have accurately identified the relevant environmental
       concern. Second, once the agency has identified the problem it must have
       taken a "hard look" at the problem in preparing the EA. Third, ifa finding
       of no significant impact is made, the agency must be able to make a
       convincing case for its finding. Last, if the agency does f'md an impact of
       true significance, preparation of an EIS can be avoided only if the agency
       finds that changes or safeguards in the project sufficiently reduce the impact
       to a minimum.

Coalition on Sensible Transportation. Inc. v. Dole. 826 F.2d 60, 66-67 (D.C. Cir. 1987)

(citing Sierra Club v. Department of Transportation.753 F.2d 120, 127 (D.C. Cir. 1985).

        In this case, the Forest Service complied with each of these requirements when it

conducted an EA for the proposed national policy on baiting, A.R. Doc. 160 (JA 471),

and issued a FONSI concluding that the policy would not significantly affect the

environment, A.R. Doc. 16i (JA 555-56). The Forest Service first clearly identified the

relevant area of concern. In contrast to the Fund's efforts to improperly expand the

question in this case to include whether baiting should exist at all on National Forest

lands, the Forest Service has always understood the dispute to be limited to the proper

scope of federal oversight over state-managed hunting practices. A.R. Doe. 160, at 6 (JA


                                            -34-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 42 of 55

478). The Service clearly stated that its environmental analysis had to be conducted

within the context of the "principle that State regulation of hunting and fishing methods

extends over [National Forest] lands." Ibid.

       Once the problem was properly defined, the Forest Service appropriately limited

the scope of its analysis to concerns addressing the environmental effects of differing

degrees of Forest Service control over the use of bait in National Forests. The Service

considered over 1200 comments from federal, state and local agencies, organizations and

individuals. See 60 Fed. Reg. 14720 (JA 561); see also A.R. Vols. 4-7 (Comments 1-

1282). These comments were considered by the Forest Service and discussed at length in

the comment summary attached to the EA. JA 487-516.

       The Forest Service not only considered the comments; it made changes to the

process and the proposed policy in response to those comments. The decision to

complete an EA in the fast instance (rather than to rely on a categorical exclusion from

NEPA, see JA 397) was based on the public comments received regarding the Policy. JA

478. The Service also modified the proposed policy to emphasize the requirement that

officials continually monitor state regulations to help ensure that conflicts with federal

 law, regulations or policies be identified and remedied quickly and effectively. JA 562.

 The final document is precisely what CEQ regulations demand from an EA: It is a

 "concise" public document that serves to explain why the Forest Service concluded that




                                               -35-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 43 of 55

an EIS would be unnecessary, and includes a brief listing of the need for the proposal,

possible alternatives, and environmental impacts. See 40 C.F.R. 1508.9.

       The Forest Service concluded that the Policy at issue here would, in all likelihood,

actually lead to environmental benefits. Those benefits flowed from the uniform process

established by the Policy that describes the steps that loeal Forest Service officers can

take to ensure that baiting will not improperly interfere with federal interests. JA 486.

Beyond that beneficial effect, the EA concluded that there would be no significant effect

on the human environment, largely because it anticipated that the Policy would not lead

to a change in how hunting practices were regulated on National Forest lands.

       In 1995, just before the Forest Service issued the national Policy, state agencies

were responsible for promulgating and enforcing bear baiting regulations in National

Forests. See, e.g., A.IL Doe. 8 (letter of 3/19/93 to B. Joslin) (JA 157); id. (3/26/93 letter

to Idaho Forest Supervisors) (JA 163); A.R. Doe. 110 (JA 392-93). (The sole exception

was Wyoming, where, as a temporary measure, the Forest Service prohibited baiting on

National Forests.) After the Policy went into effect, state agencies continued to enforce

those regulations. There was, in other words, no change in the status quo. Where the EA

reveals that a federal action will not lead to a change in the status quo, the action

necessarily will have "no significant impact" on the human environment, and the agency

is not required to conduct an EIS. See Committee for Auto Responsibili _tyv. Solomon,

603 F.2d 992, 1003 (D.C. Cir. 1979) (EA by the GSA demonstrated that the 1976 lease of


                                             -36-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 44 of 55

to an admission that the original EA was inadequate. The Fund further states that by

allowing this additional information into the record, the district court "makes a mockery

of elementary principles of administrative law and judicial review." Fund Br. 41. Citing

decision after decision in which the courts have rejected explanations for agency action

that were submitted to the district court outside the administrative record, the Fund

argues that the SIR in this case was nothing more than an impermissible post hoe

rationalization for its actions.

       The main difficulty faced by the Fund, of course, is the fact that the district court

granted the government's motion for a limited remand. The additional information is,

therefore, part of the administrative record. See JA 68-71. While the Fund is correct that

post-hoe rationalizations outside the administrative record are generally frowned upon as

a basis for upholding the decision at issue, see Boswell Memorial Hospital v. Heckler.

749 F.2d 788, 792 (D.C. Cir. 1984), the Fund is unable to point to anything in that

decision or any other that bars the district court from granting a temporary remand to the

agency for purposes of supplementing the administrative record. Furthermore, the

decision whether to grant such a motion is wholly within the district court's discretion.

Ctr.Cal-Almond. Inc. v. Dept. ofAm_iculture, 67 F.3d 874, 881-82 (9th Cir. 1995)

(district court's refusal to remand to create supplemental record on primary jurisdiction

groundsnot abuse of discretion); Davidson v. Prudential Insurance Co.. 953 F.2d 1093,

(8th Cir. 1992) (reviewing effort to reopen administrative record in ERISA proceeding on

                                             -38-
         Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 45 of 55




abuse of discretion grounds). Although the Fund can allege that the decision makes a

mockery of the administrative process, and that the "remand" was "irrelevant," see Fund

Br. 42 n.7, its allegations are backed by no law.

       In the end, there was nothing particularly remarkable about limited remand in this

case. The district court granted the government's motion, the lodged supplemental

information report thereby became part of the administrative record, and the case returned

to the district court.

       Nothing in case law or common sense requires or commends the approach

suggested by the Fund. Where an agency concludes that it lacks some information, the

Fund seems to suggest, the agency cannot take prophylactic action in an effort to speed

the decisionmaking process along. Rather, it is for some reason barred fi'om requesting

the action until the decision can be made on the merits, at which point the court would

presumably tell the agency exactly what it already knows, and order it to proceed as it

would have under a voluntary remand. Such a duplicative and unnecessary process

would be useful only for purposes of delay. Here, the District Court avoided that process

and the attendant delay by ordering the limited remand. Whether explained or not, that

order was eminently reasonable and certainly not an abuse of discretion.

        In any event, the importance that the Fund attaches to this issue is perplexing in

light of the relatively minor changes that the SIR made to the conclusions in the EA.

First, the SIR reviewed the Forest Scrvice's information regarding the historic practice of

                                             -39-
     Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 46 of 55

issuing special use permits for baiting on National Forests, and concluded that the EA had

failed to recognize that National Forests in Idaho and Utah had also issued special use

permits prior to the decision to lift those special use requirements in 1992. SIR 3 (JA 70).

The new information did not alterthe EA to any substantial degree, however. As was

already clear from the administrative record, baiting regulations in Utah and idaho were

quite similar to those in Wyoming, thereby minimizing the practical impact of the Policy.

This was particularly true given that neither Utah nor Idaho were requiting permits for

baiting as of the time of the EA, so the Policy did not change the status quo of deferring

to state regniation. The SIR also confirmed that no National Forests had required special

use permits for wildlife other than bears; as a result, the administrative decision properly

concluded that no environmental effect would flow from the adoption of the Policy.

       Nowhere in this litigation has the Fund been able to point to a way in which the

Forest Service's new Policy would create on-the-ground environmental effects beyond

those that existed previously. Given the absence of any obvious effect resulting from the

Policy, the Forest Service's EA and FONSI concluding that there was no significant

impact were clearly adequate.




                                            -40-
          Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 47 of 55
                                     III
                THE FOREST SERVICE COMPLIED WITH THE ESA

       A. The ESA and the Consultation Process. -- In order to ensure that federal

actions do not "jeopardize the continued existence of any endangered species," threatened

species, or critical habitat, section 1536(a)(2) ("section 7(a)(2)") of the ESA requires that

federal agencies consult with the FWS. 16 U.S.C. 1536(a)(2). After reviewing the

proposed action, the FWS issues a "'biological opinion' assaying the nature and extent of

the jeopardy posed to [a] species by the 'agency action' and discussing therein the

implications for section 7(a)(2)." North Slope Borough y, ,Andrus,642 F.2d 589, 607

(D.C. Cir. 1980).

       The regulations governing the consultation process provide additional detail about

how the FWS and the federal agency work together. See 50 C.F.R. pt. 402. The federal

agency formally initiates consultation through the preparation of a biological assessment

(or "biological evaluation") g setting forth the species that may be affected by the

proposed action and the effect that the action may have on listed and proposed species as

well as critical habitat. 50 C.F.R. 402.12. If the biological assessment concludes that the

action "may adversely affect" threatened or endangered species or critical habitat, the

regulations require "formal consultation," id., at 402.14(a), at the end of which the FWS



    iqJnder Forest Service policies, the agency prepares a "biological evaluation" rather
than a "biological assessment." See Forest Service Manual 2670.31. In all relevant
respects, the two documents and the process used to develop them are identical.
                                            -41-
         Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 48 of 55

will issue a "biological opinion" that will either permit the action under section 7(a)(2) of

the Act (a "no jeopardy" opinion), or refuse to permit the action (a "jeopardy" opinion).

Id., at 402.14(h).z_ Even if the FWS issues a "no jeopardy" biological opinion, it is

possible that endangered species might be taken (although not to such a degree that the

species would be jeopardized). The FWS may, therefore, issue along with the biological

opinion an "incidental take" statement. Id., at 402.14(i). That statement sets forth the

conditions pursuant to which the agency will be freed of responsibility for "taking" a

listed species. Ibid.

         Of some importance to the Policy at issue in this case is the provision, contained

within both the "informal consultation" and "formal consultation" regulations, that allows

an agency to avoid formal consultation as long as it "determines, with the written

concurrence" of the FWS, that the proposed action "is not likely to adversely affect listed

species or critical habitat." id., at 402.13(a), 402.14(a) & (b)(1).

         Decisions made under the ESA are generally reviewable under the statute's citizen

suit provisions, see 16 U.S.C. 1540(g),or, in some circumstances, under the APA. See

B.¢._,              117 S.Ct. 1154, 1167 (1997). In either case, appellate review of such

decisions is conducted underthe familiararbitraryand capricious standard. See

Audubon Society v. Hester. g01 F.2d 405, 407 (D.C. Cir. 1986).


    z/TheFWS can also issue a "jeopardy" opinion including certain "reasonable and
 prudent alternatives," see 50 C.F.R. §402.14(h), which would permit the action as long as
 the alternatives were adopted.
                                              -42-
      Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 49 of 55




       B. The Consultation in this Case. -- When the Forest Service developed the initial

proposal for baiting in the forests of Wyoming, it also drafted a biological evaluation.

The Forest Service then initiated formal consultation with the FWS after concluding that

a policy deferring to Wyoming's baiting regulations "may adversely affect" the grizzly

bear population in northwest Wyoming. A.R. Doc. 46, at 4 (JA 294). After reviewing the

biological evaluation, the FWS issued a biological opinion concluding that the Policy was

not "likely to jeopardize the continued existence of the grizzly bear." A.R. Doc. 51 at 6

(JA 337). The "no jeopardy" biological opinion also included an incidental take

statement authorizing no incidental take, but which required the Forest Service to

eliminate the use of human, livestock, or pet foods as bear bait in areas regularly used by

grizzly bears. Id. at 7 (JA 338). It also suggested that hunters encountering a grizzly at a

bait station should notify a state or federal government official trained in grizzly behavior,

who would then remove the bait, rather than relying upon the hunter to do so. Ibid. The

provisions of the biological opinion made their way irito Wyoming's baiting regulations,

which restrict baiting in known grizzly areas and require that hunters notify proper

authorities when a grizzly turns up at their bait station. A.R. Doc. 100 (JA 371-73). In

addition, the Forest Service issued orders closing portions of the National Forest to

baiting and limiting the use of certain processed human foods in an effort to limit the risk

to grizzlies. See A.R. Doc. 99 (JA 368-69).




                                             -43-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 50 of 55



       Alter the Forest Service withdrew its proposed Wyoming policy and began

consideration of a national policy, it began to consider the development of a new

biological evaluation. In the course of that consideration, the Forest Service concluded

that formal consultation would be unnecessary under the ESA regulations because the

Policy was "not likely" to adversely affect endangered species or habitat. See 50 C.F.R.

402.13(a). The Forest Service reached this conclusion, because (as noted above, see

      at 31, 37), the Policy merely maintained the status quo regulatory structure in states

other than Wyoming, while the effect of the policy in Wyoming had been addressed in the

preexisting biological evaluation. The Forest Service therefore requested "written

approval" from the FWS regarding its conclusion that the national policy was "not likely

to affect" listed species or critical habitat. A.R. Docs. 142, 143A (JA 456, 457). Atter

additional discussions during informal consultation, see A.R. Docs. 153, 154, 155, 157

(JA 460-66), the FWS sent letters to the Forest Service concurring in its conclusion,

thereby exempting the national policy from formal consultation requirements.     A.R. Docs.

144, 158 (JA 458, 467, 521-23); see also Southwest Center for Bioloocal Diversity v.

Forest Service, 100 F.3d 1443, 1447-48 (gth Cir. 1996) (conclusion that action is "not

likely to adversely affect" listed species "obviates the need for formal consultation under

the ESA"). The Forest Service renewed its prior order banning baiting within known

grizzly areas, and limiting the use of processed human food as bait in the forests adjoining

those areas. A.R. Doc. 159 (JA 535-36); see also Declaration of Larry Mullen, Appendix

                                            -44-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 51 of 55




I to Federal Reply in Support of Motion for Summary Judgment (May 23, 1996) (JA 131-

33).

       C. The Fund's Ob_ieetionsto the Consultation Process Are Meritless. -- The

process followed by the Forest Service and the FWS regarding the national Policy is a

textbook example of the process explicitly anticipated by the provisions in 50 C.F.R.

402.13(a) and 402.14(b)(1). Nontheless, the Fund suggests in its brief that they were

wholly inadequate (although, notably, the Fund never alleges that they are either arbitrary

or capricious). Fund Br. 44-50.

       The Fund's fast objections merely opine that the ESA must have been violated

because no biological opinion or incidental take statement issued before the promulgation

of the national Policy. The Fund dismisses the "informal consultation" process and

exemption to the formal process that is explicitly set forth in the regulations, simply

alleging only that because the statute makes no mention of exceptions to formal

consultation, no other form of consultation is authorized under the language of the statute.

Fund Br. 45-46 & n.8.

       The Fund cannot escape the plain language of the regulations so easily. While we

believe that the regulations would clearly survive a challenge to their reasonableness

under the APA, the Fund's argument fails for another reason. APA challenges of

regulations are subject to the six-year statute of limitations of 28 U.S.C. 2401. See James

Madison Ltd. v. Ludwig, 82 F.3d 1085, 1094 (D.C. Cir. 1996). The regulations


                                            -45-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 52 of 55


governing informal consultation and the exemption for actions "not likely to adversely

affect listed species" were promulgated in 1986, over ten years ago. See note following

50 C.F.R. 402.14. It is too late for the Fund to challenge these regulations today.

       The Fund goes on to attack the Forest Service's conclusion--in     which the FWS

concurred--that   the national Policy was not likely to adversely affect listed species or

critical habitat. The Fund fails to demonstrate, however, that the decision was arbitrary

and capricious. It alleges, for instance, that formal consultation must have been required

for the national Policy given that the agencies participated in formal consultation when

developing the Wyoming policy. A second Biological Opinion for Wyoming was clearly

unnecessary, for any effects flowing from federal deference to state baiting regulations

are fully addressed in the first opinion.

       In addition, the Forest Service decision regarding listed species and critical habitat

outside of Wyoming was clearly correct for at least two reasons. First, since at least

1992, no national forest outside of Wyoming required a special use permit for baiting.

None of this changed under the new Policy, and as a result, there was no change to the

way in which baiting is managed in those other states, and no effect on listed species or

critical habitat. Second, the Policy also instituted the closure provisions, which, if

anything, benefits listed species and habitats. Under the closure provisions, the Forest

Service established an ongoing, nationally uniform process pursuant to which Forest




                                              -46-
        Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 53 of 55

Service officers are obliged to close forests to hunting where baiting under state

regulation threatens listed species. See JA 564.

       In retrospect, the Fund's arguments are merely representative of the Fund's overall

approach to this case. The plaintiffs' arguments have consistently treated the decision at

issue as one of whether hunting over bait should exist at all in the National Forests, not

merely who should regulate it. Similarly, they approach the case under the assumption

that the Forest Service should have near-plenary authority over the regulation of hunting

practices in National Forests. But there is a profound difference between the Fund's

understanding of this case and what the case is actually about. Examined in its proper

context, the relatively narrow scope of the decision at issue here becomes obvious, and

the relatively limited effect that it will have on the environment becomes clear. In this

circumstance, the Forest Service not only complied with NEPA and the ESA, but it over-

complied by conducting an environmental assessment that was unnecessary.




                                            -47-
           Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 54 of 55
                                        CONCLUSION

•         For the foregoing reasons, the judgment of the district court should be affu-med.


                                             Respectfully submitted,


                                             LOIS J. SCHIFFER
                                              Assistant Attorney General
                                              Environment & Natural



    'OF COUNSEL:                             MICHAEL J. ROBINSON
                                             ELLEN J. DURKEE
    KATHRYN TOFFENETTI                       JEFFREY C. DOBBINS
                                              Attam¢
    Office of General Counsel                 l_Cgl].qSL0._
    U.S. Dept. of AL_ficulture
    Washin_on. DC 20250                        W_shin_on. DC 20026




    June 1997
    90-1-4-4201




                                               -48-
Case 1:19-cv-00203-CWD Document 41-2 Filed 09/18/20 Page 55 of 55



                                     ADDENDUM

 National Environmental Policy Act,
       43 U.S.C. 4332(1),(2)(A)-(E) (1996) ........................              1
 Endangered Species Act, 16 U.S.C. 1536(a)-(c) (1996) ...............           2
 Federal Land Policy and Management Act,
       43 U.S.C. 1732(b) (1996) .................................               4
 Multiple Use and Sustained Yield Act of 1960, 16 U.S.C. 528 (1996) .... 4
 OrganicAdministration  Actof 1897,30 Star.          32 (1897)
       ascodified  withamendmentsat16U.S.C.480 (1996)..........                 5
 WildandScenic   Rivers Act,16U,S.C.1284(a)             (1996)...............   5
 Wilderness Actof1964,16U.S.C.1133(dX7)(1996)                     ................
                                                                                5

 Forest
      Service  Regulations (1995)
      36C.F.R.251.50........................................                                   6
      36 C.F.R.  261.8.........................................                                6
      36 C •FR.
             *   261• II • • •, * * • * • • • * B ................
                                                    •   • 4 •   •         •   •           •9*  6
 NEPA Regulations  (I996)
      40C.F.R.1501.4 ..................................                       . . . . .        7
      40 C •F•R. 15089*  •   •  •     • *   4 * , • • • • t * • • i • i • • • • • • _ • •      7
      40 C.F.R.1508.18 ................................
                                          .                               . . . . .            7
 ESA Regulations  (1996)
      50C.F.R.   402.12 ......................                      _.................         8
      50C.F.R.   402.13 ......................................                                .9
      50C.F.R.   402.14 .......................................                                9

 Forest
      Service
            Manual§ 2643.1(before
                                1995amendment)........... II
 Forest
      Service
            Manual§ 2643.1-.12
                             (after
                                  1995amendment) .........12

 State Bear Baiting Statutes & Regulations
        Alaska Admin. Code tit. 5, §92.085 (1996) .................                    14
        Idaho Code §13.01.17.100 (1996) ......................                         16
        Me. Key. Star.tit. 12, § 745I (1996) ....................                      17
        Minn. R. 6232.3200 (1997) ............... . ... ..        ..   . ...           19
        NH Rev Star §207:3-d(1995) _                                                   21
        Utah Admin. Code R657-33-14 ......................           . .               22
        Wis. Admin. Code §10.07(l)(g) (1997) ..................                        24
        Wyoming Regulations Governing Baiting of Bears (1994) ......                   26
